Citation Nr: 1537125	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-07 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office(RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

The Veteran's sleep apnea is not related to active service or to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b).

A standard December 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

A medical opinion was sought in December 2012  The expert medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  The Veteran appears to argue that the VA examination is inadequate stating because the VA examiner failed to provide an etiology opinion.  However, the examination report demonstrates that an opinion is clearly documented with respect to the secondary service connection theory of entitlement.  To the extent that the VA examiner did not address a direct service connection theory of entitlement, the Board notes that VA's duty to provide a medical opinion on the theory of direct service connection is not triggered in this case as there is no evidence even suggesting a direct relationship between the Veteran's military service and his current sleep apnea and the Veteran himself does not even make any such contention.  

Thus, VA's duty to assist has been met.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Factual Background and Analysis

The Veteran asserts that his sleep apnea is due to or was aggravated by his service-connected PTSD.  

Service treatment records demonstrate no complaints of or treatment for a sleep disorder.  An in-service sleep disability is not shown by the evidence of record.  The Veteran does not assert, and the record does not demonstrate that sleep apnea began in service.  

A July 2012 VA medical center pulmonary diagnostic study included the Veteran's complaints that his wife told him he stopped breathing at night.  A sleep study dated in September 2012 included a finding of mild obstructive sleep apnea.  The current disability criterion is met.

In December 2012 the Veteran submitted a Board decision for a different veteran which found that that veteran's sleep apnea was aggravated by his service-connected PTSD.

In December 2012, the Veteran's claims file was sent for review by a VA medical examiner.  It was noted that the claims file was reviewed.  Following a review of the claims file, the reviewing physician opined that the Veteran's obstructive sleep apnea was not cause or aggravated by service connected PTSD.  The examiner stated that obstructive sleep apnea is a disorder related to an upper airway condition and that there was no plausible medical rationale for a causal relationship between PTSD and obstructive sleep apnea.  The examiner further noted that there was no medical documentation to support any causal relationship between PTSD and obstructive sleep apnea or aggravation of obstructive sleep apnea by PTSD.

In December 2012, the Veteran submitted a prior Board decision which granted service connection for sleep apnea as due to PTSD.  

Service treatment records and post service treatment records fail to demonstrate any relationship between the Veteran's service and his sleep apnea.  In fact, the Veteran himself does not contend that any such relationship exists.  As such, entitlement to direct service connection for sleep apnea is not warranted.

Turning to the issue of service connection on a secondary basis, the preponderance of the evidence weighs against the Veteran's claim.  

The Veteran and his wife are competent to attest to symptoms of sleep apnea, which is within the realm of personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, as he is not competent to offer an opinion as to the etiology of his sleep apnea, his opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009).  Notably, the VA examiner, in his expert medical opinion, considered and specifically refuted the Veteran's secondary service connection theory.

In regards to the previous Board decision, the Board notes that previous decisions are not precedential and are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303 (2015); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  The Board acknowledges that the decision submitted reflects that service connection was granted based on a finding that it was secondary to PTSD in the case of another Veteran; nonetheless, the Board notes that the facts of the cited decision are unique to that claim and do not substantiate that the current Veteran's sleep apnea is related to his PTSD. 

Thus, because the most probative evidence, the VA examiner's opinion, is against the Veteran's claim, service connection is not warranted.

In summary, the preponderance of the evidence is against the claim for entitlement to service connection for sleep apnea, to include as secondary to PTSD.  There is no benefit-of-the-doubt to be applied.  See 38 U.S.C.A. §§ 1131 ; 38 C.F.R. § 3.303, 3.310.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


